
	

113 S2593 IS: FLAME Act Amendments Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2593
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mr. McCain (for himself, Mr. Barrasso, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the FLAME Act of 2009 to provide for additional wildfire suppression activities, to
			 provide for the conduct of certain forest treatment projects, and for
			 other purposes. 
	
	
		1.Short title; table of contents(a)Short title
				This Act may be cited as the
		  FLAME Act Amendments Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					TITLE I—FLAME Act amendments 
					Sec. 101. Findings.
					Sec. 102. FLAME Act amendments.
					Sec. 103. Wildfire disaster funding authority.
					TITLE II—Forest treatment projects
					Sec. 201. Definitions.
					Sec. 202. Projects in Forest Management Emphasis Areas.
					Sec. 203. Administrative review; arbitration.
					Sec. 204. Distribution of revenue.
					Sec. 205. Performance measures; reporting.
					Sec. 206. Termination.
					TITLE III—Forest stewardship contracting
					Sec. 301. Cancellation ceilings.
				IFLAME Act amendments 101.FindingsCongress finds that—(1)over the past 2 decades, wildfires have increased dramatically in size and costs;(2)existing budget mechanisms for estimating the costs of wildfire suppression  are not keeping pace
			 with the actual costs for wildfire suppression due in part to improper
			 budget estimation methodology;(3)the FLAME Funds have not been adequate in supplementing wildland fire management funds in cases in
			 which wildland fire management accounts are
			 exhausted; and(4)the practice of transferring funds from other agency funds (including the hazardous fuels treatment
			 accounts) by the Secretary
			 of
			 Agriculture or the Secretary of the Interior to pay for wildfire
			 suppression activities, commonly known as fire-borrowing, does not support the missions of the Forest Service and the Department of the Interior with
			 respect to protecting human life and property from the threat of
			 wildfires.102.FLAME Act amendments(a)FundingSection 502(d) of the FLAME Act of 2009 (43 U.S.C. 1748a(d)) is amended—(1)in paragraph (1)—(A)by striking shall consist of and all that follows through appropriated to in subparagraph (A) and inserting shall consist of such amounts as are appropriated to; and(B)by striking subparagraph (B); and(2)by striking paragraphs (4) and (5).(b)Use of flame fundSection 502(e) of the FLAME Act of 2009 (43 U.S.C. 1748a(e)) is amended by striking paragraphs (1)
			 and (2) and inserting the following:(1)In generalAmounts appropriated to a FLAME Fund, in accordance with section
			 251(b)(2)(E) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902(b)(2)(E)),
			 shall be available to the Secretary concerned for wildfire suppression
			 operations if the Secretary concerned issues a declaration and notifies
			 the
			 relevant congressional committees that a wildfire
			 suppression event is eligible for funding from the FLAME Fund.(2)Declaration criteriaA declaration by the Secretary concerned under paragraph (1) may be issued only if—(A)an individual
			 wildfire incident meets the objective indicators of an extraordinary
			 wildfire
			 situation, including—(i)a wildfire that the Secretary concerned determines has required an emergency Federal response based
			 on the
			 significant complexity, severity, or threat posed by the fire to human
			 life, property, or a resource;(ii)a wildfire that covers 1,000 or more acres; or(iii)a wildfire that is within 10 miles of an urbanized area (as defined in section 134(b) of title 23,
			 United States Code); or(B)the cumulative costs of wildfire suppression and Federal emergency response activities, as
			 determined by the
			 Secretary concerned, would exceed, within 30 days, all of the amounts
			 otherwise  previously appropriated (including amounts appropriated under
			 an
			 emergency designation, but excluding amounts appropriated to the FLAME
			 Fund) to the Secretary concerned for wildfire suppression and Federal
			 emergency response..(c)Treatment of anticipated and predicted activitiesSection 502(f) of the FLAME Act of 2009 (43 U.S.C. 1748a(f)) is amended by striking (e)(2)(B)(i) and inserting (e)(2)(A).(d)Prohibition on other transfersSection 502 of the FLAME Act of 2009 (43 U.S.C. 1748a) is amended by striking subsection (g) and
			 inserting the following:(g)Prohibition on other transfersThe Secretary concerned shall not transfer funds provided for activities other than wildfire
			 suppression operations to pay for any wildfire suppression operations..(e)Accounting and reportsSection 502(h)	of the FLAME Act of 2009 (43 U.S.C. 1748a(h)) is amended by striking paragraphs (2)
			 and (3) and inserting the following:(2)Estimates of Wildfire Suppression Operations Costs to Improve Budgeting and Funding(A)Budget submissionConsistent with section 1105(a) of title 31, United States Code, the President shall include in
			 each
			 budget for the Department of Agriculture and the Department of the
			 Interior information on estimates of appropriations for wildfire
			 suppression costs based on an out-year forecast that uses a statistically
			 valid regression
			 model.(B)RequirementsThe estimate of anticipated wildfire suppression costs under subparagraph (A) shall be developed
			 using the best available—(i)climate, weather, and other relevant data; and(ii)models and other analytic tools.(C)Independent reviewThe methodology for developing the estimates of wildfire suppression costs under subparagraph (A)
			 shall be
			 subject to periodic
			 independent review to ensure compliance with subparagraph (B).(D)Submission to congress(i)In generalConsistent with the schedule described in clause (ii) and in accordance with subparagraphs (B) and
			 (C), the
			 Secretary concerned shall submit to
			 the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources
			 of the House of Representatives an updated estimate of wildfire
			 suppression costs for the applicable fiscal year.(ii)ScheduleThe Secretary concerned shall submit the updated estimates under clause (i) during—(I)March of each year;(II)May of each year;(III)July of each year; and(IV)if a bill making appropriations for the Department of the Interior and the Forest Service for the
			 following fiscal year has not been enacted by September 1, September of
			 each year.(3)ReportsAnnually, the Secretary of Agriculture and the
			 Secretary of the Interior shall jointly submit to the Committee on Energy
			 and Natural Resources of the Senate, the Committee on Natural Resources of
			 the House of Representatives, and the Committees on Appropriations of the
			 Senate and the House of Representatives a report that—(A)provides a summary of the amount of appropriations made available during the previous fiscal year,
			 which specifies the source of the amounts and the commitments and
			 obligations made under this section;(B)describes the amounts obligated to individual wildfire events that meet the criteria specified in
			 subsection (e)(2); and(C)includes any recommendations that the Secretary of Agriculture or the Secretary of the Interior may
			 have to  improve the administrative control and
			 oversight of the FLAME Fund..103.Wildfire disaster funding authority(a)In generalSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)) is amended by adding at the end the following:(E)Flame wildfire suppression(i)(I)The adjustments for a fiscal year shall be in accordance with clause (ii) if—(aa)a bill or joint resolution making appropriations for a fiscal year is enacted that—(AA)specifies an
			 amount for wildfire suppression operations in the Wildland Fire Management
			 accounts at the Department of Agriculture or the Department of the
			 Interior; and(BB)specifies a total amount to be used for the purposes described in subclause (II) in the
			 Wildland Fire Management
			 accounts at the Department of Agriculture or the Department of the
			 Interior that is not less than 50 percent of the amount described in
			 subitem (AA); and(bb)as of the day before the date of enactment of the bill or joint resolution all amounts in the FLAME
			 Fund established under section 502 of the FLAME Act of 2009 (43 U.S.C.
			 1748a) have been expended.(II)The purposes described in this subclause are—(aa)hazardous fuels reduction projects and other activities of the Secretary of the Interior, as
			 authorized under the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6501 et seq.) and the Tribal Forest  Protection Act of 2004 (25 U.S.C.
			 3115a); and(bb)forest restoration and fuel reduction activities carried out outside of the wildland urban
			 interface that are
			 on condition class 3 Federal land or condition class 2 Federal land
			 located within fire regime I, fire regime II, or fire regime III.(ii)If the requirements under clause (i)(I) are met for a fiscal year, the adjustments for that fiscal
			 year shall be the amount of additional new budget authority provided in
			 the bill or joint resolution described in clause (i)(I)(aa) for wildfire
			 suppression operations for that fiscal year, but shall not exceed
			 $1,000,000,000 in additional new budget authority in each of fiscal years
			 2015 through 2021.(iii)As used in this subparagraph—(I)the term additional new budget authority means the amount provided for a fiscal year in an
			 appropriation Act and specified to pay for the costs of wildfire
			 suppression operations that is equal to the greater of the amount in
			 excess of—(aa)100 percent of the average costs for
			 wildfire suppression operations over the previous  5 years; or(bb)the estimated amount of anticipated wildfire suppression costs at the upper bound of the 90 percent
			 confidence interval for that fiscal year calculated in
			 accordance with section 502(h)(3) of the FLAME Act of 2009 (43 U.S.C.
			 1748a(h)(3)); and(II)the term wildfire suppression operations means the emergency and unpredictable aspects of wildland firefighting including support,
			 response, and emergency stabilization activities; other emergency
			 management activities; and funds necessary to repay any transfers needed
			 for these costs.(iv)The average costs for wildfire suppression operations over the previous 5 years shall be
			 calculated annually and reported in the President’s Budget submission
			 under section 1105(a) of title 31, United States Code, for each fiscal
			 year..(b)Disaster fundingSection 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)(D)) is amended—(1)in clause (i)—(A)in subclause (I), by striking and and inserting plus;(B)in subclause (II), by striking the period and inserting ; less; and(C)by adding the following:(III)the additional new budget authority provided in an appropriation Act for wildfire suppression
			 operations pursuant to subparagraph (E) for the preceding fiscal year.; and(2)by adding at the end the following:(v)Beginning in fiscal year 2016 and in subsequent fiscal years, the calculation of the average funding provided for disaster relief over the previous 10 years shall not include the additional new budget authority provided in an appropriation Act for
			 wildfire
			 suppression operations pursuant to subparagraph (E)..IIForest treatment projects201.DefinitionsIn this title:(1)Covered projectThe term covered project means a project that involves the management or sale of national forest material within a Forest
			 Management Emphasis Area.(2)Forest Management Emphasis Area(A)In generalThe term Forest Management Emphasis Area means National Forest System land identified as suitable for timber production in a forest
			 management plan in effect on the date of enactment of this Act.(B)ExclusionsThe term Forest Management Emphasis Area does not include National Forest System land—(i)that is a component of the National Wilderness Preservation System; or(ii)on which removal of vegetation is specifically prohibited by Federal law.(3)National forest materialThe term national forest material means trees, portions of trees, or forest products, with an emphasis on sawtimber and pulpwood,
			 derived from National Forest System land.(4)National Forest System(A)In generalThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1609(a)).(B)ExclusionThe term National Forest System does not include—(i)the national grasslands and land utilization projects administered under title III of the
			 Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or(ii)National Forest System land east of the 100th meridian.(5)SecretaryThe term Secretary means the Secretary of Agriculture.202.Projects in Forest Management Emphasis Areas(a)Conduct of covered projects Within Forest Management Emphasis Areas(1)In generalThe Secretary may conduct covered projects in Forest Management Emphasis Areas, subject to
			 paragraphs (2) through (4).(2)Designating timber for cutting(A)In generalNotwithstanding section 14(g) of the National Forest Management Act of 1976 (16 U.S.C. 472a(g)),
			 the Secretary may use designation by prescription or designation by
			 description in conducting covered projects under this title.(B)RequirementThe designation methods authorized under subparagraph (A) shall be used in a manner that ensures
			 that the quantity of national forest material that is removed from the
			 Forest Management Emphasis Area is verifiable and accountable.(3)Contracting methods(A)In generalTimber sale contracts under section 14 of the National Forest Management Act of 1976 (16 U.S.C.
			 472a) shall be the primary means of carrying out covered projects under
			 this title.(B)RecordIf the Secretary does not use a timber sale contract under section 14 of the National Forest
			 Management Act of 1976 (16 U.S.C. 472a) to carry out a covered project
			 under this title, the Secretary shall provide a written record specifying
			 the reasons that different contracting methods were used.(4)Acreage treatment requirements(A)Total acreage requirementsThe Secretary shall identify, prioritize, and carry out covered projects in Forest Management
			 Emphasis Areas that mechanically treat a total of at least 7,500,000 acres
			 in the Forest Management Emphasis Areas during the 15-year period
			 beginning on the date that is 60 days after the date on which the
			 Secretary assigns the acreage treatment requirements under subparagraph
			 (B).(B)Assignment of acreage treatment requirements to individual units of the National Forest System(i)In generalNot later than 60 days after the date of enactment of this Act and subject to clause (ii), the
			 Secretary, in the sole discretion of the Secretary, shall assign the
			 acreage treatment requirements that shall apply to the Forest Management
			 Emphasis Areas of each unit of the National Forest System.(ii)LimitationNotwithstanding clause (i), the acreage treatment requirements assigned to a specific unit of the
			 National Forest System under that clause may not apply to more than 25
			 percent of the acreage to be treated in any unit of the National Forest
			 System in a Forest Management Emphasis Area during the 15-year period
			 described in subparagraph (A).(b)Environmental analysis and public review process for covered projects in Forest Management Emphasis
			 Areas(1)Environmental assessmentThe Secretary shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) by completing an environmental assessment that assesses the direct
			 environmental effects of each covered project proposed to be conducted
			 within a Forest Management Emphasis Area, except that the Secretary shall
			 not be required to study, develop, or describe more than the proposed
			 agency action and 1 alternative to the proposed agency action for purposes
			 of that Act.(2)Public notice and commentIn preparing an environmental assessment for a covered project under paragraph (1), the Secretary
			 shall provide—(A)public notice of the covered project; and(B)an opportunity for public comment on the covered project.(3)LengthThe environmental assessment prepared for a covered project under paragraph (1) shall not exceed
			 100 pages in length.(4)Inclusion of certain documentsThe Secretary may incorporate, by reference, into an environmental assessment any documents that
			 the Secretary, in the sole discretion of the Secretary, determines are
			 relevant to the assessment of the environmental effects of the covered
			 project.(5)Deadline for completionNot later than 180 days after the date on which the Secretary has published notice of a covered
			 project in accordance with paragraph (2), the Secretary shall complete the
			 environmental assessment for the covered project.(c)Compliance with Endangered Species ActTo comply with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary shall use
			 qualified professionals on the staff of the Forest Service to make
			 determinations required under section 7 of that Act (16 U.S.C. 1536).(d)Limitation on revision of national forest plansThe Secretary may not, during a revision of a forest plan under section 6 of the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604),
			 reduce the acres designated as suitable for timber harvest under a covered
			 project, unless the Secretary determines, in consultation with the
			 Secretary of the Interior, that the reduction in acreage is necessary to
			 prevent a jeopardy finding under section 7(b) of the Endangered Species
			 Act of 1973 (16 U.S.C. 1536(b)).203.Administrative review; arbitration(a)Administrative reviewAdministrative review of a covered project shall occur only in accordance with the special
			 administrative review process established by section 105 of the Healthy
			 Forests Restoration Act of 2003 (16 U.S.C. 6515).(b)Arbitration(1)In generalThere is established in the Department of Agriculture a pilot program that—(A)authorizes the use of arbitration instead of judicial review of a decision made following the
			 special administrative review process for a covered project described in
			 subsection (a); and(B)shall be the sole means to challenge a covered project in a Forest Management Emphasis Area during
			 the 15-year period beginning on the date that is 60 days after the date on
			 which the Secretary assigns the acreage treatment requirements under
			 section 202(a)(4)(B).(2)Arbitration process procedures(A)In generalAny person who sought administrative review for a covered project in accordance with subsection (a)
			 and who is not satisfied with the decision made under the administrative
			 review process may file a demand for arbitration in accordance with—(i)chapter 1 of title 9, United States Code; and(ii)this paragraph.(B)Requirements for demandA demand for arbitration under subparagraph (A) shall—(i)be filed not more than 30 days after the date on which the special administrative review decision
			 is issued under subsection (a); and(ii)include a proposal containing the modifications sought to the covered project.(C)Intervening parties(i)Deadline for submission; requirementsAny person that submitted a public comment on the covered project subject to the demand for
			 arbitration may intervene in the arbitration under this subsection by
			 submitting a proposal endorsing or modifying the covered project by the
			 date that is 30 days after the date on which the demand for arbitration is
			 filed under subparagraph (A).(ii)Multiple partiesMultiple objectors or intervening parties that meet the requirements of clause (i) may submit a
			 joint proposal under that clause.(D)Appointment of arbitratorThe United States District Court in the district in which a covered project subject to a demand for
			 arbitration filed under subparagraph (A) is located shall appoint an
			 arbitrator to conduct the arbitration proceedings in accordance with this
			 subsection.(E)Selection of proposals(i)In generalAn arbitrator appointed under subparagraph (D)—(I)may not modify any of the proposals submitted under this paragraph; and(II)shall select to be conducted—(aa)a proposal submitted by an objector under subparagraph (B)(ii) or an intervening party under
			 subparagraph (C); or(bb)the covered project, as approved by the Secretary.(ii)Selection criteriaAn arbitrator shall select the proposal that best meets the purpose and needs described in the
			 environmental assessment conducted under section 202(b)(1) for the covered
			 project.(iii)EffectThe decision of an arbitrator with respect to a selection under clause (i)(II)—(I)shall not be considered a major Federal action;(II)shall be binding; and(III)shall not be subject to judicial review.(F)Deadline for completionNot later than 90 days after the date on which a demand for arbitration is filed under subparagraph
			 (A), the arbitration process shall be completed.204.Distribution of revenue(a)Payments to counties(1)In generalEffective for fiscal year 2015 and each fiscal year thereafter until the termination date under
			 section 206, the Secretary shall provide to each county in which a covered
			 project is carried out annual payments in an amount equal to 25 percent of
			 the amounts received for the applicable fiscal year by the Secretary from
			 the covered project.(2)LimitationA payment made under paragraph (1) shall be in addition to any payments the county receives under
			 the payment to States required by the sixth paragraph under the heading Forest service in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1,
			 1911 (36 Stat. 963; 16 U.S.C. 500).(b)Deposit in Knutson-Vandenberg and Salvage Sale FundsAfter compliance with subsection (a), the Secretary shall use amounts received by the Secretary
			 from covered projects during each of the fiscal years during the period
			 described in subsection (a) to make deposits into the fund established
			 under section 3 of the Act of June 9, 1930 (commonly known as the Knutson-Vandenberg Act) (16 U.S.C. 576b), and the fund established under section 14(h) of the National Forest Management
			 Act of 1976 (16 U.S.C. 472a(h)) in contributions equal to the amounts
			 otherwise collected under those Acts for projects conducted on National
			 Forest System land.(c)Deposit in General Fund of the TreasuryAfter compliance with subsections (a) and (b), the Secretary shall deposit into the general fund of
			 the Treasury any remaining amounts received by the Secretary for each of
			 the fiscal years referred to in those subsections from covered projects.205.Performance measures; reporting(a)Performance measuresThe Secretary shall develop performance measures that evaluate the degree to which the Secretary is
			 achieving—(1)the purposes of this title; and(2)the minimum acreage requirements established under section 202(a)(4).(b)Annual ReportsAnnually, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Natural Resources of the House of Representatives—(1)a report that describes the results of evaluations using the performance measures developed under
			 subsection (a); and(2)a report that describes—(A)the number and substance of the covered projects that are subject to administrative review and
			 arbitration under section 203; and(B)the outcomes of the administrative review and arbitration under that section.206.TerminationThe authority of this title terminates on the date that is 15 years after the date of enactment of
			 this Act.IIIForest stewardship contracting301.Cancellation ceilingsSection 604(d) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)) is amended—(1)by redesignating paragraphs (5), (6), and (7) as paragraphs (6), (7), and (8), respectively; and(2)by inserting after paragraph (4) the following:(5)Cancellation ceilings(A)In generalThe Chief and the Director may obligate funds to cover any potential cancellation or termination
			 costs for an agreement or contract under subsection (b) in stages that are
			 economically or programmatically viable.(B)Notice(i)Submission to congressNot later than 30 days before entering into a multiyear agreement or contract under subsection (b)
			 that includes a cancellation ceiling in excess of $25,000,000, but does
			 not include proposed funding for the costs of cancelling the agreement or
			 contract up to the cancellation ceiling established in the agreement or
			 contract, the Chief and the Director shall submit to the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Natural
			 Resources of the House of Representatives a written notice that includes—(I)(aa)the cancellation ceiling amounts proposed for each program year in the agreement or contract; and(bb)the reasons for the cancellation ceiling amounts proposed under item (aa);(II)the extent to which the costs of contract cancellation are not included in the budget for the
			 agreement or contract; and(III)a financial risk assessment of not including budgeting for the costs of agreement or contract
			 cancellation.(ii)Transmittal to ombAt least 14 days before the date on which the Chief and Director enter into an agreement or
			 contract under subsection (b), the Chief and Director shall transmit to
			 the Director of the Office of Management and Budget a copy of the written
			 notice submitted under clause (i)..
